[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS
                                                                       FILED
                        FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                 U.S.
                         ________________________ ELEVENTH CIRCUIT
                                                                  SEPT 29, 2010
                                No. 10-11008                       JOHN LEY
                            Non-Argument Calendar                    CLERK
                          ________________________

                   D.C. Docket No. 2:09-cr-00024-LGW-JEG-1

UNITED STATES OF AMERICA,

                                                  lllllllllllllllllllllPlaintiff-Appellee,

                                      versus

JONATHON LEBRON-SANTANA,

                                               lllllllllllllllllllllDefendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Southern District of Georgia
                         ________________________

                              (September 29, 2010)

Before TJOFLAT, BARKETT and HULL, Circuit Judges.

PER CURIAM:

      Peter H. Schmidt, II, appointed counsel for Jonathon Lebron-Santana in this

direct criminal appeal, has moved to withdraw from further representation of the
appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Lebron-Santana’s conviction

and sentence are AFFIRMED.




                                         2